                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF DELAWARE

GENENTECH, INC.,

                Plaintiff,
                                                C.A. No. 18-924-CFC-SRF
      v.

AMGEN INC.,

                Defendant.

 NOTICE OF WITHDRAWAL OF CERTAIN PRO HAC VICE COUNSEL

      PLEASE TAKE NOTICE that Nancy J. Gettel of Amgen Inc. hereby

withdraws her pro hac vice appearance as one of the attorneys of record in this matter

on behalf of Defendant Amgen Inc. Ms. Gettel is no longer associated with Amgen

Inc. The undersigned Delaware counsel, as well as all other pro hac vice counsel

remain counsel of record for Defendant Amgen Inc.

Dated: February 5, 2020                    SMITH, KATZENSTEIN & JENKINS,
                                           LLP

                                           /s/ Neal C. Belgam
                                           Neal C. Belgam (#2721)
                                           Eve H. Ormerod (#5369)
                                           Jennifer M. Rutter (#6200)
                                           1000 West Street, Suite 1501
                                           Wilmington, DE 19801
                                           Tel: (302) 652-8400
                                           nbelgam@skjlaw.com
                                           eormerod@skjlaw.com
                                           jrutter@skjlaw.com

                                           Attorneys for Defendant Amgen Inc.
